602 F.2d 1245
Charles E. HALE, Plaintiff-Appellant,v.FORD MOTOR CREDIT COMPANY et al., Defendants-Appellees.
No. 76-2287.
United States Court of Appeals,Fifth Circuit.
Sept. 24, 1979.

Richard Bounds, Jim Yance, Mobile, Ala., for plaintiff-appellant.
Wm. L. Howell, Mobile, Ala., for defendants-appellees.
Before COLEMAN and FAY, Circuit Judges, and KING*, District Judge.
PER CURIAM:


1
Concluding that this appeal presented an important issue of Alabama law which we believed to be appropriate for resolution by the Supreme Court of Alabama, we certified this case to that distinguished Court and the Honorable Justices thereof.  Hale v. Ford Motor Credit Co., 581 F.2d 111 (5th Cir. 1978).  The facts are set forth in our previously published certification.  Id. The Supreme Court of Alabama's opinion is published at 374 So.2d 849.


2
In accordance with the Court's resolution of our certified question, the district court's granting of defendant's motion for summary judgment is affirmed.


3
AFFIRMED.



*
 District Judge of the Southern District of Florida, sitting by designation